Case 3:17-cv-02282-AJB-BGS Document 115 Filed 05/20/20 PageID.3245 Page 1 of 5



   1   Lisa J. Frisella (SBN 216504)
   2   Kimberly D. Neilson (SBN 216571)
       FRISELLA LAW, APC
   3   2139 First Ave., Suite 200
   4   San Diego, California 92101
       Telephone: (619) 260-3500
   5   Facsimile: (619) 260-3600
   6   Email: lisa@frisellalaw.com
               kim@frisellalaw.com
   7

   8   Bruce Steckler (SBN 00785039)
       Dean Gresham (SBN 24027215)
   9   Stuart Cochran (SBN 24027936)
  10   L. Kirstine Rogers (SBN 24033009)
       STECKLER GRESHAM COCHRAN PLLC
  11   12720 Hillcrest Road, Suite 1045
  12   Dallas, TX 75230
       Telephone: (972) 387-4040
  13   Facsimile: (972) 387-4041
  14   Email: bruce@stecklerlaw.com
              dean@stecklerlaw.com
  15          stuart@stecklerlaw.com
  16          krogers@stecklerlaw.com
  17   John T. Palter (SBN 15441500)
  18   PALTER SIMS MARTINEZ, PLLC
       8115 Preston Road, Suite 600
  19
       Dallas, TX 75225
  20   Telephone: (214) 888-3111
       Facsimile: (214) 888-3109
  21
       Email: jpalter@palterlaw.com
  22
       Attorneys for Plaintiff Blaise Williams
  23
       And the Proposed Class
  24

  25

  26

  27

  28
Case 3:17-cv-02282-AJB-BGS Document 115 Filed 05/20/20 PageID.3246 Page 2 of 5



   1                         UNITED STATES DISTRICT COURT
   2                        SOUTHERN DISTRICT OF CALIFORNIA
   3   BLAISE WILLIAMS, individually,
       and on behalf of all others similarly          CASE NO. 17-cv-2282-AJB-BGS
   4   situated,
   5          Plaintiffs,
   6   v.                                             PLAINTIFF’S RESPONSE TO
                                                      DEFENDANT’S NOTICE OF
   7   PROGRESSIVE COUNTY MUTUAL                      SUPPLEMENTAL AUTHORITY IN
       INSURANCE COMPANY,
   8   PROGRESSIVE CORPORATION,                       SUPPORT OF ITS OPPOSITION
       PROGRESSIVE CASUALTY                           TO PLAINTIFF’S MOTION FOR
   9   INSURANCE                                      CLASS CERTIFICATION
       COMPANY, and MITCHELL
  10   INTERNATIONAL, INC.;
                                                      Date:
  11          Defendants.                             Time:
  12                                                  Courtroom:
                                                      Judge: Hon. Anthony J. Battaglia
  13

  14

  15

  16         On May 18, 2020, Defendant filed a Notice attaching Curtis v. Progressive N.
  17   Ins. Co., No., CIV-17-1076-PRW, 2020 WL 2461482, (W.D. Okla. May 12, 2020)
  18   In Curtis, the Plaintiff offered nothing other than an exhibit showing that the NADA
  19   value of her vehicle was higher than the amount Progressive offered to pay her based
  20   on the WCTL calculation which did not satisfied the commonality requirement. Id.
  21   at *3. The Court further held that even if the putative class members' damages were
  22   evaluated like Plaintiff's, such fact specific, individualized assessments requiring
  23   appraiser opinions for each claim would demonstrate lack of commonality. Either
  24   way, there was a Rule 23 problem. Id. at *4.
  25         The present case is distinguishable from Curtis v. Progressive Northern Ins.
  26   Co., because Plaintiff’s claims and applicable Texas statutory law satisfy the
  27

  28
            PLAINTIFF’S RESPONSE TO DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY
                                                                        17cv2282
Case 3:17-cv-02282-AJB-BGS Document 115 Filed 05/20/20 PageID.3247 Page 3 of 5



   1   requirements of commonality and typicality, and do not require a fact specific injury
   2   analysis. Moreover, Plaintiff is seeking injunctive relief, not monetary damages.
   3         In this case, the threshold issue in this case whether Mitchell violated the Texas
   4   Insurance Code by engaging in the “business of insurance” pursuant to its Software
   5   and Services Agreement with Texas Progressive. Plaintiff is seeking to enjoin
   6   Mitchell from violating the Texas Insurance Code. Westerm States Asset
   7   Management, INC. et al., v. AIX Specialty Ins. Co., No. 3:13-cv-00234-M, 2013 WL
   8   3349514, at *5-6 (N.D. Tex. 2013).
   9         The questions of common fact and law include:
  10         1.       Whether Mitchell is an “adjuster” under the Texas Insurance Code;
  11         2.       Whether Mitchell’s WCTL methodology results in ACV as required by
  12   the Policies; and
  13         3.       Whether Mitchell tortiously interfered with the Texas Policies.
  14         These issues satisfy the commonality and typicality as they are “binary” and
  15   “objective.”         Moorer v. Stemgenex Med. Grp., Inc., 2019 WL 2602536 (S.D.
  16   Cal. June 25, 2019)
  17         The facts and the claims before this Court are clearly distinguishable from
  18   Curtis v. Progressive Northern Ins. Co. and do not require a specific injury analysis.
  19         Should the court wish further briefing, Plaintiffs would ask for the opportunity
  20   to briefly set forth why the Curtis v. Progressive case is not on point and does not
  21   support Defendant’s opposition to certification.
  22

  23   Dated this May 20, 2020.                Respectfully Submitted,
  24                                           STECKLER GRESHAM COCHRAN PLLC
  25                                           /s/ Bruce W. Steckler
                                               Bruce W. Steckler (TX SBN 00785039)
  26                                           (pro hac vice)
  27                                           bruce@stecklerlaw.com
                                               Dean Gresham (TX SBN 24027215)
  28
           PLAINTIFF’S RESPONSE TO DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY
                                                                       17cv2282
Case 3:17-cv-02282-AJB-BGS Document 115 Filed 05/20/20 PageID.3248 Page 4 of 5



   1                                     (pro hac vice)
   2                                     dean@stecklerlaw.com
                                         Stuart L. Cochran (TX SBN 24027936)
   3                                     (pro hac vice)
   4                                     stuart@stecklerlaw.com
                                         L. Kirstine Rogers (TX SBN 24033009)
   5                                     (pro hac vice)
   6                                     krogers@stecklerlaw.com
                                         12720 Hillcrest Road – Suite 1045
   7                                     Dallas, TX 75230
   8                                     Telephone: 972-387-4040
                                         Facsimile: 972-387-4041
   9

  10                                     PALTER SIMS MARTINEZ, PLLC
                                         John T. Palter (TX SBN 15441500)
  11                                     (pro hac vice)
  12                                     jpalter@palterlaw.com
                                         8115 Preston Road, Suite 600
  13                                     Dallas, TX 75225
  14                                     Telephone: 214-888-3111
                                         Facsimile: 214-888-3109
  15

  16                                     FRISELLA LAW, APC
                                         Lisa Frisella (SBN 216504)
  17                                     lisa@frisellalaw.com
  18                                     Kimberly D. Nelson (SBN 216571)
                                         kim@frisellalaw.com
  19
                                         840 Newport Center Drive, Suite 400
  20                                     Newport Beach, CA 92660
                                         Telephone: 949-760-0991
  21
                                         Facsimile: 949-760-5200
  22
                                         Attorneys for Plaintiff
  23

  24

  25

  26

  27

  28
          PLAINTIFF’S RESPONSE TO DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY
                                                                      17cv2282
Case 3:17-cv-02282-AJB-BGS Document 115 Filed 05/20/20 PageID.3249 Page 5 of 5



   1

   2                            CERTIFICATE OF SERVICE
   3         The undersigned certifies that the foregoing document was filed electronically
   4   in compliance with Civil Rule 5.4 on May 20, 2020. As such, this document was
   5   served on all counsel who are deemed to have consented to electronic service.
   6
                                      /s/ Bruce W. Steckler
   7                                  Bruce W. Steckler
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
           PLAINTIFF’S RESPONSE TO DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY
                                                                       17cv2282
